Exhibit 99.1 Press release WiLAN Subsidiary Enters into License Agreement with Siliconware Precision Industries Co., Ltd. OTTAWA, Canada – June 9, 2016 – WiLAN (TSX:WIN) (NASD:WILN) today announced that the Company’s subsidiary, Collabo Innovations Inc., has entered into a patent license agreement with Siliconware Precision Industries Co., Ltd., (SPIL) for technology related to semiconductor packaging. SPIL is the world's third largest IC packaging and testing services provider. WiLAN acquired the patents from Panasonic in 2013. The consideration to be paid to WiLAN and all other terms of the license agreement are confidential. About WiLAN WiLAN is one of the most successful patent licensing companies in the world and helps companies unlock the value of intellectual property by managing and licensing their patent portfolios.The Company operates in a variety of markets including automotive, digital television, Internet, medical, semiconductor and wireless communication technologies.Founded in 1992, WiLAN is listed on the TSX and NASDAQ.For more information: www.wilan.com.
